Citation Nr: 0722273	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-27 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for chronic urticarial 
dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.


FINDING OF FACT

The veteran's service-connected skin disability is not 
manifested by involvement of 20 to 40 percent of the entire 
body, or by involvement of 20 to 40 percent of exposed areas 
affected, or by the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic urticarial dermatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in August 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate the claim, the information required to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letter informed the veteran that he should 
submit any medical evidence pertinent to his claim.  VCAA 
notice was provided to the veteran prior to the initial 
adjudication.  Pelegrini.

As the issue of an increased rating for dermatitis is denied, 
the lack of notice regarding effective dates of awards is not 
relevant in this case.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, and the veteran has undergone an examination 
that has addressed the matters presented by this appeal.  The 
veteran has not identified any pertinent, obtainable evidence 
that remains outstanding.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

By rating action in June 1969, service connection for 
dermatitis was established.  At that time, a noncompensable 
evaluation was assigned.  In June 2005 the RO assigned a 10 
percent rating for service-connected dermatitis, effective 
September 2003, the date of the veteran's claim for an 
increased rating in the current appeal.

Diagnostic Code 7806 provides that a 10 percent rating is 
warranted where dermatitis or eczema affects at least 5 
percent, but less than 20 percent, of the entire body; or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 30 percent rating is warranted where dermatitis or eczema 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or when systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.

The clinical evidence in this case consists of a November 
2003 VA skin diseases examination.  At that examination, the 
veteran complained of constant irritation and itching on his 
forearms.  He had not seen a dermatologist.  He reported that 
he was not taking immunosuppressive drugs, and had no 
treatment with UVB, PUVA, or electron therapy.  He indicated 
that he used creams for his skin problems daily after 
showering.  Physical examination revealed no rashes, lesions, 
or breakage over most areas of his body.  It was noted that 
the veteran had areas of dry scattered papular and 
lichenified plaques on his forearms.  The scrotum had areas 
of candidiasis.  The diagnosis was chronic atrophic 
dermatitis, constant irritation and itching and scratching, 
and scrotal candidiasis.

In a statement received in December 2003, the veteran 
remarked that his skin problem caused him to wake at night 
and scratch himself, sometimes to the point of bleeding.  He 
indicated that he had experienced a recent outbreak that had 
lasted more than two months.  In a statement received in 
August 2005, the veteran indicated that when a rash would 
break out it would affect his right foot, right leg, right 
ankle, back, arms, neck, and head.

A review of the evidence, including the November 2003 VA 
examination, does not reveal that the veteran's skin 
disability order affects 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas affected.  Further, 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs has not been required for a total 
duration of six weeks or more during any 12-month period 
during the appellate term.  In short, the preponderance of 
the evidence is against finding that the veteran's skin 
disorder warrants a 30 percent disability rating.

As the preponderance of the evidence is against a more 
favorable rating, the benefit of the doubt rule is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's skin disability has required 
frequent hospitalization, or that manifestations of the skin 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that the 
veteran's skin disability has resulted in marked interference 
with employment that has not already been met by the 
schedular rating assigned.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for chronic urticarial 
dermatitis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


